Maletz, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
L That the merchandise represented by the items marked “A” and initialed ASV by Anthony S. Valenty on the invoices accompanying the entries covered by the ¡protests enumerated in the attached Schedule, assessed with duty at 35% ad valorem under Item 737.90 of the Tariff Schedules of the United States as parts of toys not specially provided for, and claimed properly dutiable at only 11.5% ad valorem under Item 734.20 of said Schedules consists of products which are solely or chiefly used as parts of game machines and which are not specially provided for elsewhere in the Tariff Schedules of the United States.
2. That the merchandise marked “C” and initialed NMG by Norman M. Guillow on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 35% ad valorem under Item 737.90 of the Tariff Schedules of the United States as parts of toys, not specially provided for, and claimed properly dutiable at only 17% ad valorem under Item 688.15 of said Schedules consists of insulated conductors with fittings.
3. That these protests may be deemed submitted on this stipulation and the record thus made.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the Government and to establish the proper classification, as claimed by the plaintiff, to be as follows:
1) the merchandise marked “A” and initialed ASV on the invoices is dutiable under item 734.20, Tariff Schedules of the United States, as parts of game machines, at 11.5 percent ad valorem.
2) the merchandise marked “C” and initialed NMG on the invoices is dutiable under item 688.15, Tariff Schedules of the United States, as insulated conductors with fittings, at 17 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.